DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-36 remain allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is KR 2012/0026325 A1, newly cited by applicant; Lee et al., US 8,680,039; Levinson, US 2004/0076829 A1; and Bigorra Llosas et al., US 2005/0022312 A1. Upon reconsideration, the examiner construed the claims too narrowly in the previous office action. Construed more broadly, the claims do allow for the presence of alkoxylated amine in the initial reaction mixture with the fatty oil which may further comprise fatty acid. However, the present claims require the addition of a  second portion of fatty oil after esterification of the first portion. While these references may refer to a “second esterification step”, this second step simply amounts to raising the reaction temperature. No second addition of fatty oil is disclosed or motivated by any of the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761